 



EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (the “Agreement”), entered into this 11th day of
May, 2007, by and between WQN, INC., a Delaware corporation (the “Employer”),
and RUSSELL SPIESSER (“Employee”).
WITNESSETH
     WHEREAS, the Employer desires to employ, and Employee desires to work for
Employer;
     WHEREAS, the Employer desires to provide fair and reasonable benefits to
Employee on the terms and subject to the conditions set forth in this Agreement;
and
     WHEREAS, the Employer desires reasonable protection of their confidential
business and customer information which they will develop over the years at
substantial expense and assurance that Employee will not compete with the
Employer for a reasonable period of time after termination of his employment
with the Employer, except as otherwise provided herein.
     NOW, THEREFORE, in consideration of the foregoing premises, the mutual
covenants and undertakings herein contained and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, each intending to be legally bound, covenant and agree as follows:
     1. Employment. Upon the terms and subject to the conditions set forth in
this Agreement, the Employer employs Employee as the Employer’s Chief Technology
Officer and Employee accepts such employment.
     2. Positions. Employee agrees to serve as the Employer’s Chief Technology
Officer and to perform such duties in those offices as may reasonably be
assigned to him by the Employer’s Board of Directors not inconsistent with the
nature of Employee’s position and such duties which are of the character as
those generally associated with such officer’s title.
     3. Term. The term of this Agreement shall begin on May 10, 2007 (the
“Effective Date”) and shall end on the date which is one (1) year following such
date; provided, however, that such term shall be extended automatically for an
additional year on each anniversary of the Effective Date, unless either party
hereto gives sixty (60) days written notice to the other party not to so extend
prior to an anniversary (such term, including any extension thereof shall herein
be referred to as the “Term”). Notwithstanding the foregoing, this Agreement
shall automatically terminate (and the Term of this Agreement shall thereupon
end) without notice when Employee attains 65 years of age.
     4. Salary. Employee shall receive a monthly minimum salary of Seven
Thousand Dollars ($7,000.00) (“Base Compensation”) payable at regular intervals
in accordance with the

 



--------------------------------------------------------------------------------



 



Employer’s normal payroll practices in effect from time to time. Employee shall
be entitled to receive a bonus of Twenty-Five Thousand Dollars U.S. ($25,000.00)
per every One Million Dollars U.S. ($1,000,000.00) up to a total of Five Million
Dollars U.S. ($5,000,000.00) of annual gross revenue generated by Employer as a
result of software licenses related to the software program “My Nabyoo” that
Employer licenses during such period (the “Software Revenue”), and a bonus of
Fifty Thousand Dollars U.S. ($50,000.00) per every One Million Dollars U.S.
($1,000,000.00) of Software Revenue in excess of Five Million Dollars U.S.
($5,000,000.00) of Software Revenue up to total of Ten Million Dollars U.S.
($10,000,000.00) of Software Revenue. Additionally, Employee will be eligible to
participate in Employer’s stock option plan to the same extent as other
executives, officers and employees of Employer, and to receive stock options
thereunder in such amounts and at such times as the Board of Directors may
determine in its discretion.
     5. Benefit Programs. During the term of this Agreement, Employee shall be
entitled to participate in or receive benefits (collectively, the “Benefits”)
comparable to the other employees of the Employer, if such benefits are offered
by the Employer. The foregoing does not obligate the Employer to provide
benefits of any type.
     6. General Policies. All matters relating to the employment of Employee by
the Employer not specifically addressed in this Agreement shall be subject to
the general policies regarding employees of the Employer in effect from time to
time.
     7. Termination. Subject to the respective continuing obligations of the
parties, Employee’s employment by the Employer may be terminated prior to the
expiration of the Term of this Agreement as follows:
     (a) The Employer, by action of its Board of Directors and upon written
notice to Employee, may terminate Employee’s employment with the Employer for
cause. For purposes of this subsection 7(a), “cause” shall be defined as
(i) Employee’s personal dishonesty of a material nature affecting Employee’s
ability to perform his duties under this Agreement, (ii) Employee’s incompetence
in the performance of his duties and obligations under this Agreement, (iii)
Employee’s willful misconduct or gross negligence, (iv) Employee’s breach of
fiduciary duty involving personal profit, (v) Employee’s intentional failure to
perform stated duties, (vi) Employee’s conviction of any criminal offense which
involves dishonesty or breach of trust or conviction of any felony, (vii) any
requirement of a government agency or authority having jurisdiction over the
Employer, or (viii) any material violation by Employee of any material provision
or covenant of this Agreement not cured by Employee within thirty (30) days of
Employee’s receipt of notice from the Employer of such material violation.
     (b) The Employer, by action of its Board of Directors, may terminate
Employee’s employment with the Employer without cause at any time; provided,
however, that the “date of termination” for purposes of determining benefits
payable to Employee under subsection 8(b) hereof shall be the date 30 days after
Employee receives written notice of such termination.
     (c) Employee, by written notice to the Employer, may terminate his
employment with
WQN — Employment Agreement

2



--------------------------------------------------------------------------------



 



the Employer immediately for good reason. For purposes of this subsection 7(c),
“good reason” shall be defined as any material violation by the Employer of any
material provision or covenant of this Agreement.
     (d) Employee’s employment with Employer shall terminate in the event of
Employee’s death or disability. For purposes hereof, “disability” shall mean the
physical or mental inability of Employee to perform his obligations hereunder,
provided that notice of any termination by the Employer because of Employee’s
“disability” shall have been given to Employee prior to the full resumption by
him of the performance of such duties.
     (e) Nothing contained in this Agreement shall impair, affect or change any
requirements otherwise imposed upon the Employer or Employee by applicable
statute, law, rule, regulation or other legal requirement, including, without
limitation, Employee’s COBRA rights upon termination of employment.
     8. Termination Payments. In the event of termination of Employee’s
employment pursuant to Section 7 hereof, compensation shall continue to be paid
to Employee as follows:
     (a) In the event of termination pursuant to subsection 7(a), compensation
provided for herein (including Base Compensation) shall continue to be paid, and
Employee shall continue to participate in the benefit, retirement, and
compensation plans and other perquisites as provided in Sections 5 and 6 hereof,
for the lesser of (i) for a period of 3 months after the date set forth in the
notice of termination, or (ii) for a period up to the remaining Term. Any
benefits payable under insurance, health, retirement and bonus plans as a result
of Employee’s participation in such plans through such date shall be paid when
due under those plans.
     (b) In the event of termination pursuant to subsection 7(b) or 7(c),
compensation provided for herein (including Base Compensation) at the rate in
effect at the time of termination shall continue to be paid to Employee and
Employee shall continue to participate in the benefit, retirement and
compensation plans and other perquisites as provided in Sections 5 and 6 hereof,
through the date of termination. Throughout the period during which Employee’s
compensation shall continue hereunder, the Employer shall continue to contribute
the employer portion toward the cost of such benefits and other perquisites in a
manner consistent with the applicable terms of the governing plan documents and
if applicable, insurance contracts, and otherwise in accordance with the
procedures and policies in place prior to such termination through the date such
payments, benefit coverages and perquisites are to be continued hereunder.
Payment of compensation during this period, including Base Compensation, shall
be made pursuant to the applicable payroll practices then utilized by the
Employer, and shall commence on the first payroll payment date occurring after
the date of termination of Employee’s employment.
     (c) In the event of termination pursuant to subsection 7(d), compensation
provided for herein (including Base Compensation) shall continue to be paid and
Employee shall continue to participate in the benefit, retirement, and
compensation plans and other perquisites as provided in Sections 5 and 6 hereof
in a manner consistent with the applicable terms of the governing plan
documents, (i) in the event of Employee’s death, through the date of death, or
(ii) in the event of
WQN — Employment Agreement

3



--------------------------------------------------------------------------------



 



Employee’s disability, through the date of proper notice of disability as
required by subsection 7(d). Any benefits payable under insurance, health,
retirement and bonus plans as a result of the Employer’s participation in such
plans through such date shall be paid when due under those plans.
     9. Notice of Termination. Any termination of Employee’s employment with
Employer as contemplated by Section 7 hereof, except in the circumstances of
Employee’s death, shall be communicated by written “Notice of Termination” by
the terminating party to the other party hereto. Any “Notice of Termination”
pursuant to subsections 7(a), 7(c) or 7(d) shall indicate the specific
provisions of this Agreement relied upon and shall set forth in reasonable
detail the facts and circumstances claimed to provide a basis for such
termination.
     10. Regulatory Oversight. All obligations under this Agreement may be
terminated except to the extent determined that the continuation of the
Agreement is necessary for the continued operation of the Employer by order of
any state or federal regulatory agency with supervision of the Employer, unless
stayed by appropriate proceedings, and the Employer shall be under no obligation
to perform any of its obligations hereunder if it is informed in writing by any
state or federal regulatory agency with supervision of the Employer that
performance of its obligations would constitute an unsafe or unsound business
practice.
     11. Death. Should Employee die after termination of his employment with the
Employer while any amounts are payable to him hereunder, this Agreement shall
inure to the benefit of and be enforceable by Employee’s executors,
administrators, heirs, distributees, devisees and legatees and all amounts
payable hereunder shall be paid in accordance with the terms of this Agreement
to Employee’s devisee, legatee or other designee or, if there is no such
designee, to his estate.
     12. Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been given when delivered or mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

         
 
  If to Employee:   Russell Spiesser
 
      cleverbyte@internode.on.net
 
       
 
  If to the Employer:   WQN, Inc.
 
      Attn: B. Michael Adler
 
      14911 Quorum Drive, Suite 140
 
      Dallas, TX 75254
 
      Facsimile: 972.980.3739

or to such other address as either party hereto may have furnished to the other
party in writing in
WQN — Employment Agreement

4



--------------------------------------------------------------------------------



 



accordance herewith, except that notices of change of address shall be effective
only upon receipt.
     13. Governing Law. The validity, interpretation, and performance of this
Agreement shall be governed by the laws of the State of Texas, without reference
to the choice of law principles or rules thereof, except to the extent that
federal law shall be deemed to apply.
     14. Modification. No provision of this agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Employer and Employee. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a wavier of dissimilar provisions or conditions at the same or
any prior subsequent time. No agreements or representation, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement.
     15. Validity. The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement which shall remain in full force and effect.
     16. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same agreement.
     17. Assignment. This Agreement is personal in nature and neither party
hereto shall, without consent of the other, assign or transfer this Agreement or
any rights or obligations hereunder except as provided in Section 11 above.
Without limiting the foregoing, Employee’s right to receive compensation
hereunder shall not be assignable or transferable, whether by pledge, creation
of a security interest or otherwise, other than a transfer by his will or by the
laws of descent or distribution as set forth in Section 11 hereof, and in the
event of any attempted assignment or transfer contrary to this paragraph,
Employer shall have no liability to pay any amounts so attempted to be assigned
or transferred.
     18. Enforcement. If any provision of this Agreement is invalid in part or
in whole, it will be deemed to have been amended, whether as to time, area
covered or otherwise, as and to the extent required for its validity under
applicable law and, as so amended, will be enforceable. The parties will execute
all documents necessary to evidence such amendment.
     19. Arbitration. Any controversy or claim arising out of or relating to
this Agreement, or the breach thereof, shall be settled by arbitration in
accordance with the rules then in effect of the district office of the American
Arbitration Association (“AAA”) nearest to the home office of the Employer, and
judgment upon the award rendered may be entered in any court having jurisdiction
thereof, except to the extent that the parties may otherwise reach a mutual
settlement of such issue.
WQN — Employment Agreement

5



--------------------------------------------------------------------------------



 



     20. Document Review. Employer and Employee hereby acknowledge and agree
that each (i) has read this Agreement in its entirety prior to executing it,
(ii) understands the provisions and effects of this Agreement, (iii) has
consulted with such attorneys, accountants and financial and other advisors as
it or he has deemed appropriate in connection with their respective execution of
this Agreement, and (iv) has executed this Agreement voluntarily and knowingly.
EMPLOYEE HEREBY UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT HAS
BEEN PREPARED BY LEGAL COUNSEL TO THE EMPLOYER AND THAT HE HAS NOT RECEIVED ANY
ADVICE, COUNSEL OR RECOMMENDATION WITH RESPECT TO THIS AGREEMENT FROM SUCH
COUNSEL.
     21. Entire Agreement This Agreement and the Employee Proprietary
Information and Inventions Agreement dated as of the date hereof together with
any understanding or modifications thereof as agreed to in writing by the
parties, shall constitute the entire agreement between the parties hereto.
[Signature page follows]
WQN — Employment Agreement

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused the Agreement to be executed
and delivered as of the date first written above.

                  EMPLOYER:    
 
                WQN, INC.    
 
           
 
  By:   /s/ B. Michael Adler    
 
           
 
      B. Michael Adler,    
 
      Chief Executive Officer    
 
                EMPLOYEE:    
 
           
 
  /s/ Russell Spiesser                   Russell Spiesser    

[Signature Page to WQN Employment Agreement]

